Opinion by
Cline, J.
At the trial the plaintiff offered in evidence reports of the collector and the customs inspector. It appeared that the importation consisted of 45 casks of aluminum scrap. The sampler’s report stated “No markings to indicate the country of origin of contents” but there appeared a supplemental report by him stating “Find 5 casks with France barely visible the remainder are illegible or show no markings.” The report also shows that the importer was required to mark the casks with the legend “Product of France” before they were released from customs custody. An inspection of the notes of liquidation on the entry indicated that the collector did not assess the marking duty on the *3825 bales which bore the word “France.” On the authority of Abstracts 39005 and 42585 the court held that as to the 40 bales upon which the marking was illegible or which contained no marking, the collector acted legally in assessing the marking duty, and further that no marking duty should be or was assessed on the 5 bales on which the word “France” was visible. The protest was overruled, in all respects.